Citation Nr: 0534772	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for residuals of carcinoma of the larynx, status post hemi-
laryngectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from April 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In September 2005 the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is part of the record.  

The Board notes that the claim submitted in September 2001 is 
a claim for clear and unmistakable error (CUE) in the 
November 1999 rating decision.  The RO does not appear to 
have adjudicated this CUE claim.  The matter is referred to 
the RO for adjudication.  

The Board also notes that there is a letter from the 
veteran's private physician in the claims folder that 
possibly raises the issue of service connection for 
depression, secondary to the veteran's service-connected 
disability.  This issue is referred to the RO for 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  The veteran's last VA 
examination was in November 2001.  

The veteran is currently rated as 10 percent disabled under 
Diagnostic Code 6518-6516.  38 C.F.R. § 4.97.  Since he has 
not had a total laryngectomy, the veteran is rated according 
to the criteria for chronic laryngitis, Diagnostic Code 6516.  
Under Diagnostic Code 6516, a 10 percent evaluation is 
warranted for chronic laryngitis with inflammation of the 
vocals chords or mucous membranes and hoarseness.  A 30 
percent evaluation is assigned when there is hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (2005).  

The VA medical exam from November 2001 does not address any 
factor other than hoarseness.  Consequently, the information 
provided by the November 2001 exam is not sufficient for a 
claim for an increased disability rating under Diagnostic 
Code 6156.  

If an examination report does not contain sufficient detail, 
it must be returned as inadequate for rating purposes.  38 
C.F.R. § 4.2 (2005).  The Board is prohibited from relying on 
its own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Due to the amount of time elapsed since the last VA 
examination, the insufficiency of the November 2001 exam for 
rating purposes, and the increase in severity alleged by the 
veteran at his hearing, the Board finds that a remand for a 
new examination is in order.  

This appeal is REMANDED to the RO via the AMC for the 
following actions:

1.  The RO should arrange for the veteran 
to have a VA medical examination to 
assess the current severity of the 
service-connected residuals of carcinoma 
of the larynx, status post hemi-
laryngectomy.  It is essential that the 
veteran's claims folder be made available 
for the doctor to review.  The examiner 
should specifically comment on whether 
the veteran has hoarseness with 
thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant 
changes on biopsy as well as whether he 
has the constant inability to speak above 
a whisper.  The opinion should include a 
discussion of the evidence relied upon 
for the conclusion, as well as a complete 
rationale.  

2.  The RO should readjudicate the 
increased rating issue on appeal.  If the 
disposition is unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on his claim.  The 
veteran should be given an opportunity to 
respond to the SSOC.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

